Case 9:20-cv-81396-RAR Document 6 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO. 9:20-cv-81396-RAR

 JEROME CORSI,                                         )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )
                                                       )
 NEWSMAX MEDIA, INC., CHRISTOPHER                      )
 RUDDY, CASSANDRA FAIRBANKS,                           )
 JOHN CARDILLO, and JOHN BACHMAN,                      )
                                                       )
        Defendants.                                    )
                                                       )

 PLAINTIFF’S OPPOSITION TO MOTION TO APPEAR PRO HAC VICE FOR MARK A.
                               LERNER

        Plaintiff Jerome Corsi (“Dr. Corsi”) hereby opposes the Motion to Appear Pro Hac Vice

 of Mark A. Lerner, filed today, September 8, 2020. ECF No. 5. Dr. Corsi opposes because Mr.

 Lerner has engaged in the unauthorized practice of law and caused if not furthered false sworn

 statements under oath made by his clients in a Florida state court case styled Corsi v. Stone, 50-

 2019-CA-013711. See Exhibit 1. Although the state court judge took no action, this is a very

 serious matter. Furthermore, counsel for Dr. Corsi was not consulted by Mr. Lerner prior to filing

 this instant motion. Dr. Corsi respectfully requests a hearing on this issue.

 Dated: September 8, 2020                              Respectfully submitted,

                                                       /s/ Larry Klayman
                                                       Larry Klayman, Esq.

                                                       KLAYMAN LAW GROUP, P.A.
                                                       7050 W. Palmetto Park Rd.
                                                       Suite 284
                                                       Boca Raton, FL 33433
                                                       Telephone: (561) 558-5336
                                                       Email: leklayman@gmail.com

                                                       Counsel for Plaintiff
Case 9:20-cv-81396-RAR Document 6 Entered on FLSD Docket 09/08/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of September, 2020, a true copy of the

 foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Larry Klayman
